                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CISCO SYSTEMS, INC. and CISCO
TECHNOLOGY, INC., a California
corporation

                Plaintiffs,

v.                                                           Case No: 2:18-cv-354-FtM-99MRM

ABARAM NETWORK SOLUTIONS,
INC., TJR PROCUREMENT, LLC,
SEFANIT TESFAYE, DAVID JESSE
MACDOUGALL and DOES 1-50,

                Defendants.
                                                  /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. On July 3,

2018, the Honorable John E. Steele, Senior United States District Judge, stayed the

issuance of a Track Notice and filing of a Case Management Report pending further order.

(Doc. 21). This is that Order, as the undersigned has since entered the Stipulated

Preliminary Injunction Order. (Doc. 36).

        Accordingly, it is now

        ORDERED:

        (1) The Clerk is DIRECTED to issue a Related Case Order and Track Two Notice

            and Interested Persons Order for Civil Cases.


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      (2) The parties must meet in person to prepare a Case Management Report on or

         before October 16, 2018.

      (3) The parties must file a Case Management Report on or before October 30,

         2018, after which United States Magistrate Judge Mac R. McCoy will schedule

         a preliminary pretrial conference.

      DONE and ORDERED in Fort Myers, Florida this 2nd day of October 2018.




Copies: All Parties of Record




                                              2
